Exhibit 10.13

 

Paligent Inc.

 

SALVATORE A. BUCCI

President and Chief Executive Officer

(212) 755-4989

sabucci@att.net

 

April 24, 2006

 

Mr. Gareb Shamus

Chief Executive Officer

International Fight League, Inc.

145 West 57th Street, 8th Floor

New York, New York 10019

 

Mr. Richard J. Kurtz

270 Sylvan Avenue

Englewood Cliffs, New Jersey 07632

 

Dear Messrs. Shamus and Kurtz:

 

This Letter Agreement sets forth the principal terms upon which Paligent Inc., a
Delaware corporation (“Paligent” or the “Company”), is prepared to acquire 100%
of the common stock and preferred stock (collectively, the “Capital Stock”) of
International Fight League, Inc., a Delaware corporation (“IFL”) and Richard J.
Kurtz is prepared to invest $1.0 million in IFL in contemplation of the
Acquisition (as hereinafter defined). Subject to the provisions hereof,
Paligent, IFL and Mr. Kurtz mutually agree to negotiate in good faith towards
the execution of mutually satisfactory definitive agreement in an expeditious
manner.

 


1.     TRANSACTION TERMS.


 

•              Transaction Overview. Paligent proposes to acquire (the
“Acquisition”) all of the issued and outstanding Capital Stock of IFL in
consideration of the issuance to the stockholders of IFL (the “Sellers”) of
shares of common stock of Paligent (“Shares”) in an amount such that Sellers
will own 95% of the issued and outstanding Shares of the post-acquisition
Company (“Survivor”).

 

•              Investment by Richard J. Kurtz. Upon the execution of this Letter
Agreement, Richard J. Kurtz will acquire Series A Preferred Stock of IFL having
an initial liquidation preference equal to $1.0 million. The shares of Series A
Preferred Stock will constitute 14.23% of the outstanding Capital Stock of IFL
[after giving effect to the assumed conversion (to common stock) of the
6,777,778 shares of Series A Preferred Stock of IFL previously issued and the
effect of the 2 million shares of common stock set aside by IFL for

 

10 East 53rd Street, 33rd Floor • New York, New York 10022

FAX (212) 755-5463

 

--------------------------------------------------------------------------------


 

option grants]. The aggregate purchase price of the shares of Series A Preferred
Stock is $1.0 million.

 

•              Debt conversion by Richard J. Kurtz. Presently Mr. Kurtz is owed
approximately $600,000 from Paligent pursuant to a demand promissory note. At
the time of the Acquisition, Mr. Kurtz will convert this indebtedness into f
Shares of the Survivor such that Mr. Kurtz will acquire 3.78% of the Shares of
the Survivor (calculated on a fully diluted basis) in exchange for converting
such debt.

 

•              Directors. After the Acquisition, the Survivor’s board of
directors shall consist of five persons:  Kurt Otto, Gareb Shamus, Michael
Molnar, Richard J. Kurtz and Salvatore A. Bucci. Each of Messrs. Otto, Shamus,
Molnar, Kurtz and Bucci will agree to vote their respective shares of Survivor
Shares for the election of the aforesaid directors (and for successors elected
by their unanimous selection.

 

•              Reverse Stock Split. At the time of the Acquisition, Survivor
shall effect a 1 for 20 reverse split of the Shares.

 

•              Option Pool. Option grants by Paligent and IFL prior to the
Acquisition shall survive the merger, subject to the effect of the reverse split
of Shares.

 

•              Name Change. At the time of the Acquisition, Survivor shall
change its name to International Fight League, Inc.

 


2.             CONDITIONS TO CLOSING. THE CLOSING OF THE ACQUISITION WILL BE
SUBJECT TO THE FOLLOWING CONDITIONS, WHICH ARE EXPECTED TO INCLUDE, BUT NOT TO
BE LIMITED TO, (A) COMPLETION OF SATISFACTORY DOCUMENTATION, (B) COMPLETION OF
DUE DILIGENCE OF IFL BY PALIGENT, (C) NO MATERIAL ADVERSE CHANGE IN EITHER
PALIGENT OR IFL, (D) APPROVAL OF THE BOARD OF DIRECTORS OF PALIGENT,
(E) DELIVERY OF AUDITED FINANCIAL STATEMENTS OF IFL FOR ANY FISCAL YEARS OF
OPERATION PRIOR TO 2006 AND UNAUDITED FINANCIAL STATEMENTS THROUGH THE FISCAL
QUARTER PRECEDING THE CLOSING, (F) THE RECEIPT BY THE COMPANY OF A FAIRNESS
OPINION, AND (G) APPROVAL OF THE STOCKHOLDERS OF PALIGENT, TO THE EXTENT
REQUIRED.


 


3.             DEFINITIVE AGREEMENTS. ALL OF THE TERMS AND CONDITIONS OF THE
PROPOSED ACQUISITION SHALL BE SET FORTH IN DEFINITIVE WRITTEN AGREEMENTS AMONG
THE PARTIES CONTAINING, AMONG OTHER THINGS, AGREEMENTS, REPRESENTATIONS,
WARRANTIES, COVENANTS, AND INDEMNITIES, APPROPRIATE CONDITIONS TO CLOSING ON THE
PART OF BOTH PARTIES AS SET FORTH ABOVE AND APPROPRIATE CONTRACTUAL PROVISIONS
CUSTOMARILY FOUND IN AGREEMENTS OF SUCH TYPE OR AS OTHERWISE APPROPRIATE. THE
PARTIES SHALL SIMULTANEOUSLY (I) COMMENCE NEGOTIATION AND PREPARATION OF
DEFINITIVE AGREEMENTS EMBODYING THE FOREGOING AND SUCH OTHER MATTERS AS THE
PARTIES DEEM APPROPRIATE AND (II) COMMENCE THEIR DUE DILIGENCE REVIEWS SO THAT
THE PARTIES CAN SIMULTANEOUSLY SIGN SUCH DEFINITIVE AGREEMENTS CONTEMPLATED BY
THIS LETTER AGREEMENT WITHIN SIXTY (60) DAYS OF THE DATE HEREOF;

 

2

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, TO THE EXTENT THAT THE PARTIES ARE DILIGENTLY CONDUCTING DUE
DILIGENCE AND NEGOTIATING DEFINITIVE AGREEMENTS SUCH SIXTY (60) DAYS SHALL BE
EXTENDED FOR SUCH PERIOD AS AGREED TO BY THE PARTIES.


 


4.             DUE DILIGENCE; CONFIDENTIALITY. IT IS AGREED THAT THE
CONSUMMATION OF THE ACQUISITION SHALL IN ALL RESPECTS BE SUBJECT TO THE
COMPLETION OF A SATISFACTORY DUE DILIGENCE REVIEW BY PALIGENT. IT IS FURTHER
AGREED THAT, EXCEPT AS REQUIRED BY LAW OR APPLICABLE RULE OR REGULATION, NEITHER
PALIGENT NOR IFL, WITHOUT THE CONSENT OF THE OTHER, SHALL (I) DIVULGE, DIRECTLY
OR INDIRECTLY, TO ANY PERSON (OTHER THAN TO ITS RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES OR AGENTS) ANY NON-PUBLIC INFORMATION REGARDING THE
OTHER COMPANY’S BUSINESS, ASSETS OR OPERATIONS, OR (II) USE SUCH NON-PUBLIC
INFORMATION FOR ANY PURPOSE OTHER THAN EVALUATING THE PROPOSED ACQUISITION AND
NEGOTIATING DEFINITIVE AGREEMENTS.


 


5.             ACCESS. EACH PARTY SHALL BE GIVEN ACCESS BY THE OTHER PARTY TO
ALL INFORMATION, DOCUMENTATION, AND PERSONNEL IT REASONABLY REQUIRES FOR THE
CARRYING OUT OF ITS DUE DILIGENCE EFFORT. IN CONNECTION THEREWITH, IT IS
UNDERSTOOD THAT, PENDING THE EXECUTION OF DEFINITIVE AGREEMENT, THAT EACH
COMPANY AND THEIR DIRECTORS, OFFICERS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER
REPRESENTATIVES (UPON REASONABLE PRIOR NOTICE AND DURING NORMAL BUSINESS HOURS)
SHALL HAVE FULL ACCESS TO THE EMPLOYEES AND FINANCIAL, LEGAL AND OTHER
REPRESENTATIVES OF THE OTHER COMPANY WITH KNOWLEDGE OF THE COMPANY’S BUSINESS
AND OPERATIONS (WHICH PERSONS WILL BE INSTRUCTED BY MANAGEMENT TO MAKE FULL AND
CANDID DISCLOSURE OF ALL INFORMATION REASONABLY REQUESTED), AND TO THE BOOKS,
RECORDS AND PROPERTIES RELATING TO THE COMPANY’S BUSINESS AND OPERATIONS.


 


6.             PUBLIC ANNOUNCEMENTS/INFORMATION. IT IS UNDERSTOOD THAT THE
COMPANY IS SUBJECT TO THE PUBLIC REPORTING REQUIREMENTS OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND, THEREFORE, MAY BE REQUIRED TO MAKE
APPROPRIATE PUBLIC ANNOUNCEMENTS OF THIS LETTER AGREEMENT AND THE TRANSACTIONS
PERTAINING THERETO. NO OTHER ANNOUNCEMENTS, EXCEPT AS MAY BE REQUIRED IN THE
OPINION OF LEGAL COUNSEL TO THE DISCLOSING PARTY TO COMPLY WITH APPLICABLE LAWS,
SHALL BE MADE OF THE TRANSACTION BY ANY PARTY OR THEIR REPRESENTATIVES WITHOUT
THE EXPRESS PRIOR WRITTEN CONSENT OF THE OTHER PARTY. IFL ACKNOWLEDGES THAT IT,
TOGETHER WITH ITS DIRECTORS, OFFICERS, EMPLOYEES AND REPRESENTATIVES WHO ARE
APPRISED OF THIS MATTER, HAVE BEEN ADVISED THAT THE UNITED STATES SECURITIES
LAWS PROHIBIT ANY PERSON WHO POSSESSES OR IS IN PRIVY WITH A PERSON WHO
POSSESSES MATERIAL NON-PUBLIC INFORMATION ABOUT A COMPANY FROM PURCHASING OR
SELLING SECURITIES OF SUCH COMPANY.


 


7.             CONDUCT OF BUSINESS. UPON ACCEPTANCE HEREOF AND PENDING THE
EXECUTION OF DEFINITIVE AGREEMENTS, EACH OF THE COMPANY AND IFL WILL CONDUCT ITS
BUSINESSES DILIGENTLY, IN GOOD FAITH AND IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PRIOR PRACTICE. WITHOUT LIMITING THE FOREGOING, NEITHER THE
COMPANY NOR IFL SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED):

 

3

--------------------------------------------------------------------------------


 


(A)           DECLARE OR PAY ANY DIVIDEND OR OTHER DISTRIBUTION WITH RESPECT TO
ITS SHARES OF COMMON STOCK;


 


(B)           AMEND ITS CERTIFICATE OF INCORPORATION OR BY-LAWS; OR


 


(C)           ISSUE OR SELL OR AGREE TO ISSUE OR SELL ANY OF ITS SECURITIES OR
OPTIONS (IN EXCESS OF THE 2 MILLION COMMON STOCK OPTIONS PRESENTLY AUTHORIZED),
WARRANTS OR OTHER RIGHTS TO PURCHASE SUCH SECURITIES EXCEPT FOR SHARES ISSUED
UPON EXERCISE OF OPTIONS CURRENTLY AUTHORIZED OR OUTSTANDING AND WARRANTS
CURRENTLY OUTSTANDING.


 


8.             EXCLUSIVITY. THE COMPANY AND IFL AGREE THAT, UNTIL SUCH TIME AS
THIS LETTER AGREEMENT HAS TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH 11 HEREOF, NEITHER THEY NOR ANY OF THEIR REPRESENTATIVES, OFFICERS,
DIRECTORS, AGENTS, EQUITYHOLDERS OR AFFILIATES SHALL INITIATE, SOLICIT,
ENTERTAIN, NEGOTIATE, ACCEPT OR DISCUSS, DIRECTLY OR INDIRECTLY, ANY PROPOSAL OR
OFFER, INCLUDING ANY EXISTING OFFER OR PROPOSAL (AN “ACQUISITION PROPOSAL”), TO
ACQUIRE ALL OR ANY SIGNIFICANT PART OF THE BUSINESS AND PROPERTIES OF THE
COMPANY OR IFL, WHETHER BY MERGER, PURCHASE OF UNITS PURCHASE OF ASSETS OR
OTHERWISE, OR PROVIDE ANY NON-PUBLIC INFORMATION TO ANY THIRD PARTY IN
CONNECTION WITH AN ACQUISITION PROPOSAL OR ENTER INTO ANY AGREEMENT, ARRANGEMENT
OR UNDERSTANDING REQUIRING THEM TO ABANDON, TERMINATE OR FAIL TO CONSUMMATE THE
ACQUISITION. THE COMPANY AND IFL REPRESENT THAT NEITHER THEY NOR ANY OF THEIR
EQUITYHOLDERS OR AFFILIATES IS PARTY TO OR BOUND BY ANY AGREEMENT WITH RESPECT
TO AN ACQUISITION PROPOSAL OTHER THAN UNDER THIS LETTER AGREEMENT. IFL AGREES TO
IMMEDIATELY NOTIFY PALIGENT IF IFL OR ANY OF ITS REPRESENTATIVES, DIRECTORS,
OFFICERS OR AGENTS RECEIVE ANY INDICATIONS OF INTEREST OR ANY ACQUISITION
PROPOSAL, AND WILL COMMUNICATE TO PALIGENT IN REASONABLE DETAIL THE TERMS AND
CONDITIONS OF ANY SUCH INDICATION OR ACQUISITION PROPOSAL AS WELL AS THE
IDENTITY OF THE PERSON OR ENTITY MAKING SUCH INDICATION OR ACQUISITION PROPOSAL.
FURTHERMORE, IFL AGREES THAT, UNTIL SUCH TIME AS THIS LETTER AGREEMENT HAS
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 11 HEREOF, NEITHER IT
NOR ANY OF ITS REPRESENTATIVES, OFFICERS, DIRECTORS, AGENTS OR AFFILIATES SHALL
INITIATE, SOLICIT, ENTERTAIN, NEGOTIATE, ACCEPT OR DISCUSS, DIRECTLY OR
INDIRECTLY, ANY PROPOSAL OR OFFER TO RAISE CAPITAL FOR IFL THROUGH THE ISSUANCE
OF DEBT SECURITIES, CAPITALIZED LEASES, PREFERRED OR COMMON INTERESTS OR UNITS
OR ANY SIMILAR INSTRUMENTS EXCEPT IN CONNECTION WITH THE ACQUISITION OR WITH THE
EXPRESS WRITTEN CONSENT OF PALIGENT.


 


9.             PALIGENT AGREEMENTS. WITHOUT THE PRIOR WRITTEN CONSENT OF IFL
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) PALIGENT SHALL NOT
ENTER INTO ANY AGREEMENT (WRITTEN OR ORAL) OR TRANSACTION OR WAIVE, RELINQUISH,
TERMINATE OR FOREBEAR THE ENFORCEMENT OF ANY RIGHT INCLUDING ANY AGREEMENT
INVOLVING THE SALE, ACQUISITION, LICENSE OR LEASE OF ANY ASSETS.


 


10.           FINDERS. NEITHER PARTY HERETO DEALT WITH ANY FINDER, BUSINESS
BROKER, OR INVESTMENT BANKER (“FINDER”) IN CONNECTION WITH THE PROPOSED
ACQUISITION AND EACH PARTY SHALL BE SOLELY RESPONSIBLE FOR, AND SHALL INDEMNIFY
AND HOLD THE OTHER PARTY HARMLESS FROM, ANY CLAIMS WHICH

 

4

--------------------------------------------------------------------------------


 


MAY BE MADE ARISING OUT OF OR IN CONNECTION WITH ITS OWN ACTS MADE OR ALLEGED TO
HAVE BEEN MADE WITH ANY FINDER.


 


11.           TERMINATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
PALIGENT HAS THE RIGHT IN ITS SOLE DISCRETION FOR ANY REASON WHATSOEVER, OR FOR
NO REASON, WITHOUT PRIOR NOTICE TO IFL, AND WITHOUT LIABILITY TO IFL, TO
TERMINATE THIS LETTER AGREEMENT AND ABANDON ALL DISCUSSIONS, NEGOTIATIONS AND
RELATED ACTIVITIES RESPECTING THE ACQUISITION.


 


12.           BINDING AND NON-BINDING EFFECT. THIS LETTER AGREEMENT IS BINDING
UPON THE PARTIES TO THE EXTENT SET FORTH HEREIN. THE RIGHTS AND OBLIGATIONS OF
THE PARTIES WITH RESPECT TO THE ACQUISITION SHALL ONLY BE AS SET FORTH HEREIN
AND AS SET FORTH IN THE ACQUISITION AGREEMENT, IF AND WHEN IT IS EXECUTED BY THE
PARTIES THERETO, AND SUBJECT TO THE CONDITIONS SET FORTH THEREIN. IF, DUE TO NO
FAULT OF PALIGENT, THE ACQUISITION OF IFL IS NOT CONSUMMATED WITHIN 270 DAYS OF
THE DATE HEREOF, THE SHARES OF SERIES A PREFERRED STOCK ACQUIRED BY MR. KURTZ
UPON THE EXECUTION OF THIS LETTER AGREEMENT WILL CONSTITUTE 25% OF THE
OUTSTANDING CAPITAL STOCK OF IFL [AFTER GIVING EFFECT TO THE ASSUMED CONVERSION
(TO COMMON STOCK) OF THE 6,777,778 SHARES OF SERIES A PREFERRED STOCK OF IFL
PREVIOUSLY ISSUED AND THE EFFECT OF THE 2 MILLION SHARES OF COMMON STOCK SET
ASIDE BY IFL FOR OPTION GRANTS] WITH NO ADDITIONAL CONSIDERATION PAYABLE BY
MR. KURTZ. THIS LETTER AGREEMENT MAY BE AMENDED, MODIFIED, OR SUPPLEMENTED IN
WRITING BY THE PARTIES.


 


13.           GOVERNING LAW. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


14.           ARBITRATION. ANY CONTROVERSY OR CLAIM ARISING OR RELATING TO THIS
LETTER AGREEMENT AND ITS FORMATION, BREACH, PERFORMANCE AND APPLICATION SHALL BE
SUBMITTED TO BINDING ARBITRATION UNDER THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION IN THE CITY OF NEW YORK, NEW YORK. THE PARTIES
SHALL COOPERATE IN GOOD FAITH TO AGREE ON A SINGLE ARBITRATOR TO PRESIDE OVER
THE PROCEEDING. THE DECISION OF THE ARBITRATOR SHALL BE BINDING ON THE PARTIES,
AND JUDGMENT IN ACCORDANCE WITH THAT DECISION MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF. THE ARBITRATOR SHALL BE EMPOWERED TO AWARD SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF AND DAMAGES (BUT NOT EXEMPLARY DAMAGE). THE
PREVAILING PARTY SHALL BE ENTITLED TO COLLECT REASONABLE ATTORNEYS’ FEES AND
COSTS INCURRED IN THE COURSE OF PROSECUTING OR DEFENDING THE CLAIM.


 


15.           REPRESENTATIONS AND WARRANTIES. EACH PARTY HEREBY WARRANTS AND
REPRESENTS TO THE OTHER THAT (I) ALL NECESSARY ACTION HAS BEEN TAKEN TO
AUTHORIZE THE EXECUTION OF THIS LETTER AGREEMENT, (II) THE PERSON EXECUTING THIS
LETTER AGREEMENT HAS BEEN DULY AUTHORIZED TO DO SO, AND (III) UPON EXECUTION,
THIS LETTER AGREEMENT SHALL BE THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH
PARTY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 

By signing a copy of this Letter Agreement and returning it to the undersigned,
you indicate that the above is acceptable to you and has been approved by your
(in the case of Mr.

 

5

--------------------------------------------------------------------------------


 

Kurtz) or your Board of Directors (in the case of IFL). This Letter Agreement
will be void unless it is fully executed and returned to the undersigned by
5:00 p.m. Eastern Time on April 25, 2006.

 

This Letter Agreement may be signed in counterparts, each of which is an
original document, and all of which form one agreement.

 

 

Very truly yours,

 

 

 

PALIGENT INC.

 

 

 

 

 

By:

/s/ Salvatore A. Bucci

 

 

 

Salvatore A. Bucci

 

 

President and Chief Executive Officer

 

 

 

 

READ AND ACCEPTED

READ AND ACCEPTED

this 25th day of April 2006

this 25th day of April 2006

 

 

INTERNATIONAL FIGHT LEAGUE, INC.

RICHARD J. KURTZ

 

 

 

 

By:

/s/ Gareb Shamus

 

/s/ Richard J. Kurtz

 

 

Gareb Shamus

Richard J. Kurtz

 

Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------